Citation Nr: 9902256	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-18 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to an increased rating for nephrolithiasis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1993.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which, inter alia, denied 
entitlement to service connection for bilateral hearing loss 
and a deviated nasal septum and established service 
connection for nephrolithiasis, assigning an effective date 
of June 1, 1993.  A notice of disagreement was received in 
March 1994, and a statement of the case was issued that same 
month.  A substantive appeal was received in May 1994.  The 
veteran testified at a personal hearing at the RO in 
September 1994. 

By rating decision in October 1994 rating decision, the RO 
increased the evaluation for nephrolithiasis to 10 percent, 
effective from June 1, 1993.  Although the evaluation for 
nephrolithiasis was increased to 10 percent, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefit is awarded).

The issue of entitlement to service connection for a deviated 
nasal septum is addressed in the remand portion of this 
decision. 

In reviewing the claims file, the Board notes that the ROs 
September 1993 rating decision contains language to the 
effect that entitlement to service connection was granted for 
sinusitis and for rhinitis.  However, it does not appear that 
the veteran was advised of these grants in the September 23, 
1993, notice letter, nor does it appear that these two 
service-connected disabilities were listed with the other 
service-connected disabilities in the September 1993 rating 
decision and subsequent rating decisions.  The ROs attention 
is hereby directed to this matter for appropriate action.  


FINDINGS OF FACT

1.  There is no medical diagnosis showing that the veteran 
currently suffers from bilateral hearing loss as defined by 
regulation for VA compensation purposes.

2.  The veterans service-connected nephrolithiasis is not 
manifested by more than occasional attacks of colic; there is 
no infection and catheter drainage is not required as a 
result of this disability.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The criteria for a rating in excess of 10 percent for the 
veterans service-connected nephrolithiasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.115, Diagnostic Codes 7508, 7509 (1993 and 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain conditions manifest to a degree of 10 
percent within one year after separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. §  3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition. 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded; 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  A 
claim may also be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board notes at this point that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A review of service medical records over the long period of 
the veterans military service fails to reveal any 
audiometric test results which meet the definition of hearing 
loss as set forth under 38 C.F.R. § 3.385.  At the time of 
the veterans separation examination in January 1993 the 
veterans hearing acuity on audiometry testing was:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
0
0
0
5
0

The veteran was also afforded a VA audiological examination 
conducted in July 1993.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
5
5
0
10
5

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 100 percent in the left 
ear.

It is clear from the evidence of record that there has been 
no showing of hearing loss under the provisions of 38 C.F.R. 
§ 3.385.  Although the veteran reported to the examiner at 
the time of the July 1993 VA audiometric examination that he 
had been told at the time of his retirement physical that he 
had high frequency hearing loss, the report of the January 
1993 examination does not support such a conclusion and there 
does not otherwise appear to be a medical diagnosis of 
bilateral hearing loss.  

Without medical evidence showing current defective hearing 
disability that meets the criteria under 38 C.F.R. § 3.385, 
the claim of entitlement to service connection for bilateral 
defective hearing disability is not well grounded, and 
therefore denied. 38 U.S.C.A. § 5107(a). 


Nephrolithiasis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  The present level of 
disability is of primary concern where service connection has 
been established and an increase in the disability rating is 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

The RO has rated the veterans nephrolithiasis under the 
provisions of Diagnostic Codes 7508-7509.  Under Diagnostic 
Code 7508, nephrolithiasis is rated as hydronephrosis, except 
where the veteran has recurrent stone formation requiring 
diet therapy, drug therapy; or invasive or non-invasive 
procedures more than two times per year, in which case a 
disability rating of 30 percent would be assignable.  
Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is assigned for frequent attacks of colic 
requiring catheter drainage.  Where there are frequent 
attacks of colic with infection and kidney function is 
impaired, a 30 percent rating is assigned.  Severe 
hydronephrosis is rated as renal dysfunction.  The Board 
observes that certain provisions of these Diagnostic Codes 
have changed during the course of the appeal, but the 
pertinent criteria for consideration in the present case have 
stayed essentially the same. 

In this case, VA examination of July 1993 showed the veteran 
had a right renal calculus overlaying the middle pole calyx 
as indicated by an IV urogram.  There was no evidence of 
frequent colic with infection.  The veteran gave a history of 
passing a kidney stone some years previously while in 
service.  At the examination, he denied pain.  At a VA 
examination in June 1994, he denied being asymptomatic since 
passing the stone; he still denied colic and history of 
infection or having to use a catheter for drainage.  At his 
hearing, he testified that he has occasional pain, which 
persisted for about 3 weeks when it occurred.  He claimed to 
have lost time from work for treatment and evaluation of 
kidney stones.  He was afforded another VA examination in 
April 1998 but was not having any complaints relating to his 
genitourinary system.  He reported one episode of pain in the 
previous year.  He had not lost any time from work due to 
groin pain.  There were no hospitalizations for this 
condition and no indications of blockage or changes in 
urinary function.

The Board has considered the evidence in the record in the 
context of 38 C.F.R. § 4.7, but concludes that the veteran's 
disability picture from nephrolithiasis does not more closely 
approximate the criteria for the next higher schedular rating 
of 20 percent.  The record contains no evidence that the 
disability is manifested by frequent attacks of renal colic 
or that catheter drainage is required.  The Board has 
reviewed the entire record and finds that the veteran is 
without urinary tract infection, does not require catheter 
drainage and has no more than occasional attacks of colic.  
Accordingly, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for 
nephrolithiasis.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provided a basis for 
favorable resolution of the veterans appeal. 


ORDER

The veterans claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  The 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veterans service-connected nephrolithiasis.  The appeal is 
denied to this extent. 


REMAND

The remaining issue involves the veterans claim of 
entitlement to service connection for a deviated nasal 
septum.  The Board observes that although no service medical 
records appear to clearly document such a disorder, VA 
examination in early July 1993 (just over one month after the 
veterans discharge from service) resulted in an examination 
diagnosis of status post deviated nasal septum.  Accepting 
this as a diagnosis of current disability, the Board believes 
that the close proximity in time to the veterans service (as 
well as the documented record in service of breathing/snoring 
problems) renders this claim well-grounded under the 
particular circumstances of this case.  38 U.S.C.A. 
§ 5107(a).  

However, turning to the merits of this claim, the Board notes 
that this diagnosis would appear to be based, in part, on 
history provided by the veteran at the time of the 
examination regarding a fracture of the nasal septum during 
high school (history which the veteran later asserted he had 
not actually described to the examiner).  An x-ray study of 
the paranasal sinuses conducted as part of the July 1993 
examination resulted in an impression of Some deviation of 
the nasal septum to the left.  However, the exact nature 
and significance of this finding would appear to be unclear 
in light of the various service medical records documenting 
treatment for various problems such as sinusitis and rhinitis 
which are silent for any finding regarding a deviated nasal 
septum.  Under the circumstances, the Board believes 
additional development is necessary before the Board may 
properly proceed with appellate review of this issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
special VA examination by an appropriate 
specialist to ascertain the nature of any 
nasal septum disability.  It is 
imperative that the claims file be made 
available for review by the examiner in 
connection with the examination, and all 
indicated special tests and studies 
should be accomplished (included 
radiological study if deemed medically 
advisable).  After reviewing the record 
and examining the veteran, the examiner 
should clearly indicate whether or not 
the veteran suffers from a deviated nasal 
septum.  If so, the examiner should 
clearly state whether it is as least as 
likely as not that the deviated nasal 
septum had its inception during the 
veterans period of military service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veterans claim of 
entitlement to service connection for a 
deviated nasal septum can be granted.  
Unless the benefit sought is granted, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
The case should then be returned to the 
Board for appellate review. 

The purpose of this remand is to expand the medical record to 
allow for proper appellate review.  The Board intimates no 
opinion as to the eventual determination to be made in this 
case.  The veteran is free to submit additional evidence in 
support of his claim 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -
